Citation Nr: 0312526	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  00-03 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for a left ankle 
condition, currently evaluated as noncompensable.

2.  Entitlement to service connection for fatigue as due to 
an undiagnosed illness.

3.  Entitlement to service connection for muscle and joint 
pain as due to an undiagnosed illness.

4.  Entitlement to service connection for numbness of the 
hands as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to November 
1974 and September 1977 to September 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.

As discussed in more detail below, the veteran's claims for 
disabilities due to undiagnosed illness(es) are being denied.  
Ordinarily, the Board would consider his claims in the 
alternative and consider direct service connection for the 
diagnosed conditions.  However, in this case, direct service 
connection for myofascial pain, a bilateral knee condition, a 
back condition, a neck condition, a right foot condition, a 
right ankle condition, and neuropathy of the upper 
extremities was denied in February 1993 and May 1997 rating 
decisions.  The veteran did not submit a timely notice of 
disagreement with either decision.  Therefore, his claims for 
direct service connection were previously and finally denied, 
and he has not specifically requested that any of these 
claims be reopened on the basis of the submission of new and 
material evidence.  The claims on appeal were specifically 
submitted as undiagnosed illness (Persian Gulf) claims, which 
are claims separate and distinct from direct service 
connection claims.  This is the only theory of entitlement 
the Board will address herein.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  There is no evidence of moderate limitation of motion or 
ankylosis of the veteran's left ankle. 

3.  The veteran was a recipient of the Southwest Asia Service 
Medal with 3 Bronze Service Stars, the Saudi Arabia Kuwait 
Liberation Medal, and the National Defense Service Medal.

4.  The veteran's complaints of fatigue have been attributed 
to a known diagnosis. 

5.  The veteran's complaints of muscle and joint pains have 
been attributed to known diagnoses.

6.  The veteran's complaints of numbness of the hands have 
been attributed to known diagnoses.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a left 
ankle condition have not been met. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
Part 4, including §§ 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 
5271 (2002). 

2.  The criteria for entitlement to service connection for 
fatigue as due to an undiagnosed illness are not met. 38 
U.S.C.A. §§ 1110, 1117, 1118, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2002).

3.  The criteria for entitlement to service connection for 
muscle and joint pain as due to an undiagnosed illness are 
not met. 38 U.S.C.A. §§ 1110, 1117, 1118, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2002).

4.  The criteria for entitlement to service connection for 
numbness of the hands as due to an undiagnosed illness are 
not met. 38 U.S.C.A. §§ 1110, 1117, 1118, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the July 1998 rating 
decision on appeal, as well as the January 2000 statement of 
the case (SOC) and the September 2002 supplemental statement 
of the case (SSOC), together have adequately informed the 
veteran of the types of evidence needed to substantiate his 
claims.  Furthermore, in April 1997, the RO sent him a letter 
telling his exactly what was needed to substantiate his 
claims for conditions due to undiagnosed illness(es).  
Although that letter was sent prior to enactment of the VCAA, 
it is still relevant to the fact that the veteran has been 
notified of the evidence needed to substantiate the claims.

In October 2001, these matters were previously before the 
Board and remanded for further development and adjudication 
in accordance with the VCAA.  In January 2002, the RO sent a 
letter to the veteran explaining the VCAA and asking him to 
submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The letter also 
told him exactly what evidence was needed to substantiate a 
claim for service connection.  The veteran was asked to 
identify all VA and private health care providers who had 
records pertinent to his claims and to complete releases for 
each such provider.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the VCAA notification letter sent to the 
veteran in January 2002 essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it provides 
a claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
sent the VCAA notification letter to the veteran.  The RO's 
duty to notify, pursuant to 38 C.F.R. § 3.159(b), was not 
invalidated by the recent Federal Circuit decision.  
Moreover, even though the letter did request a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  Since 
that one-year time period has now expired, it is clear that 
the claimant has nothing further to submit, and adjudication 
of his claim can proceed.  

With respect to VA's duty to assist the veteran, the veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims.  
The RO has obtained all VA and private evidence identified by 
the veteran.  In other words, there is no basis for 
speculating that evidence exists that VA has not obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The veteran was provided several VA examinations throughout 
the course of this appeal, including one in June 2002, which 
was scheduled per the October 2001 Board Remand for the 
express purpose of obtaining nexus opinions with respect to 
the claims on appeal.  Further examination is not needed 
because, as will be discussed in more detail below, the 
claims folder contains sufficient medical evidence to make a 
decision on the claims.  38 C.F.R. § 3.159(c)(4).

As for his claim for an increase, reexamination will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  38 C.F.R. § 3.327(a).  Generally, 
reexaminations are required if it is likely that a disability 
has improved, if the evidence indicates that there has been a 
material change in a disability, or if the current rating may 
be incorrect.  Id.  There is no objective evidence indicating 
that there has been a material change in the severity of his 
service-connected ankle condition since he was last examined.  
There are no records suggesting an increase in disability has 
occurred as compared to the last VA examination findings.  
The Board concludes there is sufficient evidence to rate the 
service-connected condition fairly.  See also VAOPGCPREC 11-
95 (the duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted).

The Board notes that in April 2003, the Board sent the 
veteran a letter indicating that he had attended a July 2001 
hearing before a member of the Board who was no longer 
employed with the Board.  The veteran was offered the 
opportunity to have another hearing.  The veteran was given 
30 days to respond and told that if he did not respond, it 
would be assumed that he did not want another hearing.  To 
date, the veteran has not responded.  A complete transcript 
of the July 2001 hearing has been associated with the claims 
folder and has been considered in rendering this decision.  
  
The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  



I.  Entitlement to an increased rating for a left ankle 
condition

Laws and regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In evaluating the veteran's claim for a higher rating, the 
Board must consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).

Background

In a February 1993 rating decision, the veteran was granted 
service connection for a left ankle condition, and a 0 (zero) 
percent disability rating was assigned from September 1992.  
In January 1997, the veteran filed a request for an increased 
rating.  The noncompensable rating was continued in a May 
1997 rating decision.  The matter was readjudicated in a July 
1998 rating decision, and the noncompensable evaluation was 
again continued.  The veteran disagreed with the 
noncompensable rating, and initiated this appeal.  

Analysis

The veteran's left ankle condition is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5271, as noncompensable.  
A 10 percent rating is assigned for moderate limited of 
motion of the ankle.  Under the same diagnostic code, a 20 
percent disability evaluation is warranted for marked limited 
motion of the ankle. Id.  VA's regulations define normal 
ankle motion as dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's left 
ankle condition more nearly approximates the criteria for the 
currently assigned 0 (zero) percent evaluation.  See 
38 C.F.R. §§ 4.3, 4.7, 4.31.  In this regard, VA outpatient 
treatment records dated between November 1996 and December 
1996 are devoid of complaints regarding the veteran's left 
ankle.  Upon VA examination in April 1997, the veteran 
reported that his ankle gave out a couple times a week and 
swelled occasionally.  The veteran indicated that he was 
currently employed at the postal service.  Physical 
examination revealed that the veteran's gait was steady.  He 
was able to heel walk, toe walk, and perform heel to toe 
walking without difficulty.  The veteran's ankles were 
assessed as having no effusion or crepitus.  They were stable 
to the talor tilt and anterior drawer.  Range of motion 
studies found the veteran able to dorsiflex to 10 degrees 
bilaterally and plantar flex to 40 degrees bilaterally.  The 
veteran was diagnosed with left ankle strain.

VA outpatient treatment records dated between May 1998 and 
June 1998 were also devoid of complaints regarding the left 
ankle. Upon VA examination in May 1998, the veteran 
complained of ankle stiffness upon arising in the morning and 
aching in cold weather.  Objective findings were as follows: 
range of motion to both gravity and mild resistance were 
normal and unremarkable; slight lateral instability of the 
left ankle on range of motion; and pain with inversion of the 
left foot.  The veteran was diagnosed with lateral 
instability, left ankle, mild and chronic.  

In July 2001, the veteran presented testimony at a Travel 
Board hearing.  He testified that he had instability of his 
left ankle, as well as pain.  The veteran indicated that pain 
increased with weather changes and that he was no longer able 
to run.  The veteran stated he did not wear an ankle brace 
for support.  

Private medical records from Dr. H.L. dated between March 
1999 and August 2000 were silent with regard to the veteran's 
left ankle.  Treatment notes from Dr. R.P. dated between May 
1994 and December 1998, indicate that in May 1996, the 
veteran complained of bilateral knee pain due to his left 
ankle condition.  No other complaints were noted.

Finally, upon VA examination in June 2002, the veteran 
complained of chronic left ankle discomfort.  He denied 
having had any medical evaluation or treatment since his 
discharge from service regarding his left ankle complaints.  
Physical examination revealed full range of motion of the 
bilateral ankles without deficits.  Left ankle range of 
motion was without deficit with dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees.  There was no instability 
noted on the left ankle examination.  There was no external 
evidence of bony deformity or bony hypertrophy.  X-rays were 
normal.  The veteran was diagnosed with left ankle sprain.  
The examiner opined that the patient exhibited a normal 
examination and did not appear to have any functional 
deficits at the time of examination.

There is no evidence of: moderate ankle disability to warrant 
a 10 percent evaluation under diagnostic code 5271.  In fact, 
as noted above, the most recent evidence of record, i.e. the 
June 2002 VA examination, found the veteran to have full 
range of motion in his left ankle and no functional deficits.  
Though the May 1998 VA examination noted slight lateral 
instability of the left ankle, there was no corresponding 
functional loss of range of motion of the left ankle.  Also, 
the current state of the veteran's disability is what is most 
important here.  Francisco, supra.  Pain noted on inversion 
in 1998 was also not present upon VA examination in June 
2002.  In addition, there was no evidence of less movement 
due to ankylosis, more movement than normal, weakened 
movement, or excess fatigability to warrant a higher rating. 
See 38 C.F.R. §§ 4.40, 4.45

There is no evidence suggesting that the veteran has any 
functional loss as a result of the left ankle condition.  
There are no allegations that he has lost time from work due 
to this condition.  The veteran's primary complaint is pain, 
but there is no suggestion in the medical evidence that this 
pain affects his ability to do all his normal activities.  
There is no evidence of disuse, such as atrophy, indicating 
that he is able to use the left leg normally and equivalent 
to his use of the nonservice-connected right leg.

Therefore, the Board finds the current noncompensable rating 
is appropriate.  In light of lack of medical evidence showing 
any current limitation of motion or functional loss due to 
pain, the veteran is simply not entitled to a compensable 
rating.  In reaching the foregoing determinations, the Board 
has considered the clinical manifestations of the veteran's 
left ankle condition, and its effects on the veteran's 
earning capacity and ordinary activity. See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41. Should the veteran's disability picture 
change in the future, he may be assigned a higher rating. See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
assignment of an evaluation other than those noted above.  

The Board has also looked to other rating criteria for the 
assignment of a higher rating.  However, there is no evidence 
of: ankylosis of the ankle to warrant a rating under 
diagnostic code 5270; ankylosis of the subastragalar or 
tarsal joint to warrant a rating under diagnostic code 5272; 
malunion of the os calcis or astragalus to warrant a rating 
under diagnostic code 5273; or astragalectomy to warrant a 
rating under diagnostic code 5274.

II.  Entitlement to service connection for fatigue, muscle 
and joint pain, and numbness of the hands as due to 
undiagnosed illnesses.

Laws and regulations

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA).  Section 202 of the bill expands compensation 
availability for Persian Gulf veterans to include "medically 
unexplained chronic multisymptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, as well as any diagnosed illness that the Secretary 
determines by regulation to be service connected. The changes 
are effective as of March 1, 2002.  38 U.S.C.A. § 1117, as 
added by § 202 of the VEBEA, Pub. L. No. 107-103, 115 Stat. 
976 (December 27, 2001).

Where the law or regulations change after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In the instant case, the veteran's 
claims were pending on March 1, 2002, and thus, the new law 
applies.  As the law is more favorable to the veteran (i.e., 
it provides compensation for additional disabilities), the 
Board's decision to proceed in adjudicating these claims does 
not prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest: during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2006; and by history, physical, examination, or laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).

Background

The veteran has attributed the disabilities for which he 
seeks service connection to his period of active duty 
service.  Specifically, he claims that he suffers from 
fatigue, muscle and joint pain, and numbness of his hands as 
a result of his service in the Persian Gulf.

The veteran's service personnel record indicates that the 
veteran received the Southwest Asia Service Medal with 3 
Bronze Service Stars, the Saudi Arabia Kuwait Liberation 
Medal, and the National Defense Service Medal.  It appears 
that the veteran served in the Southwest Asia Theater of 
Operations from October 1990 to April 1991.  The veteran 
served as a Unit Supply Specialist and a Petroleum Supply 
Specialist.  

A.  Entitlement to service connection for fatigue as due to 
an undiagnosed illness

Analysis

The Board has thoroughly reviewed all the evidence of record 
and finds that entitlement to service connection for fatigue 
as a disability due to an undiagnosed illness is not 
warranted.  


Service medical records simply note body fatigue in December 
1991 in connection with an upper respiratory virus; otherwise 
they are devoid of complaints regarding fatigue.  The March 
1992 Report of Medical Examination upon separation and Report 
of Medical History are both negative for complaints or 
diagnoses of fatigue.  

Upon VA examination in December 1992, the veteran did not 
complain of fatigue.  The first documented complaints of 
fatigue are contained in VA outpatient treatment records 
dated between November 1996 and December 1996.  In a November 
1996 Patient Profile questionnaire, the veteran complained of 
frequent trouble sleeping.  Progress notes also dated in 
November 1996 contain complaints of the veteran being tired 
all the time since 1992.  The veteran also complained of 
muscle and joint pain.  The examiner noted, "possible 
Persian Gulf related injuries."  It is not clear if fatigue 
was included.  

The veteran was afforded a series of VA examinations in April 
1997.  He complained of fatigue since the Gulf War.  The 
veteran also complained of no longer being able to run due to 
various muscle and joint ailments.  One examiner opined that 
fatigue was not specifically found to be caused by a specific 
entity and could be related to the veteran's deconditioning, 
as well as to some psychological process.  Apparently the 
veteran has gained a significant amount of weight since his 
period of military service, with decreased physical activity 
as a result of or in conjunction with this weight gain.  
Another examiner opined there was no specific entity to 
explain fatigue, so diagnosis was deferred to determine if 
there was a relationship between the fatigue and any 
depressive illness.  However, the examiner who conducted the 
Mental Health Examination, in a May 1997 addendum, indicated 
that fatigue was not due to Adjustment Disorder with 
Depression and would be attributable to some other cause.

VA outpatient treatment records dated in May 1998 contain a 
diagnosis of sleep disorder breathing and obstructive sleep 
apnea.  Upon VA examination in May 1998, the veteran was 
diagnosed with Obstructive Sleep Apnea secondary to the 
service connected deviated nasal septum.  The examiner 
concluded, "this diagnosis [obstructive sleep apnea] 
explains the Gulf War symptoms of chronic fatigue..."

Finally, upon VA examination in June 2002, the examiner 
stated:

"it is my professional opinion, within a 
reasonable degree of medical certainty, 
that a combination of the patient's sleep 
apnea, progressive weight gain/obesity, 
and shift work changes which may have 
affected the patient's circadian rhythm 
are the causative underlying factors for 
the patient's fatigue."  

Thyroid stimulating hormone (TSH) tests were normal.  

In the instant case, the veteran, although clearly a Persian 
Gulf veteran, has not been found to have a 'qualifying 
chronic disability' for purposes of VA compensation.  As the 
disability at issue has an established current medical 
diagnosis, i.e. obstructive sleep apnea, it does not 
constitute an undiagnosed illness due to the veteran's Gulf 
War service. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  
The Board notes that service connection for obstructive sleep 
apnea was granted in an October 2001 Board decision.  

The Board has considered the veteran's statements and 
testimony that his fatigue is due to an undiagnosed illness 
as a result of his Gulf War service; however, the veteran has 
not been shown to possess the requisite medical expertise 
needed to render either a diagnosis or a competent opinion 
regarding medical causation. See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran's statements, therefore, are devoid of 
probative value.

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for fatigue 
as due to an undiagnosed illness is not warranted.  The 
preponderance of the evidence is against the veteran's claim.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt, and his 
claim must be denied.

B.  Entitlement to service connection for muscle and joint 
pain as due to an undiagnosed illness

Analysis

The Board has thoroughly reviewed all the evidence of record 
and finds that entitlement to service connection for muscle 
and joint pain as a disability due to an undiagnosed illness 
is not warranted.  

Service medical records contain various complaints of chest 
wall pain, feet pain, shin pain, and knee pain.  The service 
medical records contain corresponding diagnoses of 
musculofascial discomfort, pes planus, shin splints, 
patellofemoral pain syndrome, chondromalacia, and arthritis.  
Upon the veteran's March 1992 Report of Medical History taken 
in conjunction with his separation, he reported complaints of 
swollen and painful joints, as well as cramps in his legs.  
The examiner noted upon the report that the veteran had 
cramps with running.  The similarly dated Report of Medical 
Examination was devoid of any diagnoses with respect to 
complaints of muscle and/or joint pains.

VA outpatient treatment reports dated between November 1996 
and December 1996 have been associated with the claims 
folder.  In a November 1996 Patient Profile, the veteran 
reported painful and swollen joints, back pain, and cramps in 
his leg.  Progress notes dated in November 1996 note the 
veteran complained of upper back pain and right-sided leg 
numbness.  The examiner indicated possible Persian Gulf 
related injuries.  In December 1996, the veteran complained 
of non-specific muscular ache and pains in the right calf, 
thighs, and low back.  He was diagnosed with exogenous 
obesity.  

Upon VA examination in April 1997, the veteran complained of 
low back pain, muscle pain, and joint pain, to include his 
knees.  The veteran was diagnosed with lumbar strain, left 
ankle strain, and obesity.  The examiner noted the veteran's 
complaints of pain in the right leg were consistent with some 
radicular findings.  In addition, the examiner found the 
veteran's knee exams negative, the right ankle exam negative, 
and the right hamstring/right calf muscle pain to be related 
to the lumbar strain.  Low back muscle pain was related to 
lumbar strain.  The neck had a negative exam as well.  The 
veteran was diagnosed with knee strain upon another April 
1997 VA examination.

Private medical records from Dr. H. L. and Dr. R. P. note 
complaints of and treatment for hip pain, shoulder pain, low 
back pain, leg pain, and thigh pain.  The records contain 
diagnoses of chronic pain, neuralgia, and obesity.  In 
January 1997, Dr. R.P.  indicates that the veteran thought 
his back and leg pain were related to his service in the Gulf 
War.  In August 1997, DR. R. P. noted the veteran had a 
multitude of musculoskeletal type pains, as well as Gulf War 
Syndrome and related pains.  No further explanation was given 
and no documented review of the veteran's medical records was 
noted.  

In May 1998, the veteran was afforded another VA examination.  
The veteran complained that his muscle and joint pain began 
during his service in Desert Storm and Desert Shield.  The 
veteran indicated he was no longer able to run. The veteran 
was diagnosed with mild chondromalacia patella of both knees, 
chronic.

Finally, upon VA examination in June 2002, the veteran 
complained of knee pain, shoulder pain, ankle pain, and low 
back pain.  The veteran's weight was documented as 340 
pounds.  The examiner opined with respect to complaints of 
muscle and joint discomfort: 

"[i]t is my professional medical opinion 
that the patient's progressive weight 
gain, the possible evidence of early 
degenerative joint disease secondary to 
his rapid weight gain, and physical 
deconditioning are the causation of his 
joint discomfort in his knees and ankles.  
His work-related duties, working as a 
mail handler are responsible for his 
myofascial shoulder discomfort adjacent 
to his right shoulder blade.  No other 
medical evidence or objective physical 
findings could account for alternative 
diagnoses."

In the instant case, the veteran, again clearly a Persian 
Gulf veteran, has not been found to have a 'qualifying 
chronic disability' for purposes of VA compensation.  As the 
disability at issue has established current medical 
diagnoses, i.e. lumbar strain, left ankle strain, chronic 
mild chondromalacia patella of both knees, and obesity, 
muscle/joint pain does not constitute an undiagnosed illness 
due to the veteran's Gulf War service.  See 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a).  In other words, his complaints 
are symptoms are not due to an undiagnosed condition but are, 
in fact, due to various diagnosed conditions.
While the Board notes that Dr. R.P. indicated the veteran had 
Gulf War Syndrome and related pains, as it is within the 
province of the Board to do so, with respect to the evidence 
presented, greater weight is to be accorded to the findings 
of the June 2002 Report of VA examination.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence).  The Board finds Dr. R.P.'s opinion of little 
probative value.  Guerieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches, as is true 
of any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board). 

Dr. R.P. did not indicate a review of the veteran's service 
medical records nor other medical evidence that has been 
associated with the claims folder.  In contrast, the examiner 
who performed the June 2002 examination noted an extensive 
review of the veteran's claims folder, to include all 
associated medical records.  Moreover, Dr. R.P. noted in a 
prior entry that the veteran thought his symptoms of muscle 
and joint pains were related to his service in the Gulf War.  
(Emphasis added.)  The Board is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history. See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  Thus, the Board finds Dr. R.P.'s 
statement not probative of the matter on appeal.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must 
be supported by clinical findings in the record; bare 
conclusions, even those made by medical professionals, which 
are not accompanied by a factual predicate in the record, are 
not probative medical opinions).  Dr. R.P. was clearly just 
recording the veteran's opinion as this matter, as opposed to 
reaching a medical opinion as to the etiology of the 
veteran's complaints.

The Board has considered the veteran's statements and 
testimony that his muscle pain and joint pain are due to an 
undiagnosed illness as a result of his Gulf War service; 
however, the veteran has not been shown to possess the 
requisite medical expertise needed to render either a 
diagnosis or a competent opinion regarding medical causation. 
See Grottveit, supra; Espiritu, supra.   The veteran's 
statements, therefore, are devoid of probative value.

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for muscle 
and joint pain as due to an undiagnosed illness is not 
warranted.  The preponderance of the evidence is against the 
veteran's claim.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt, and his claim must be denied. See 38 C.F.R. § 3.102; 
Gilbert, supra.

C.  Entitlement to service connection for numbness of the 
hands as due to an undiagnosed illness.

Analysis

The Board has thoroughly reviewed all the evidence of record 
and finds that entitlement to service connection for numbness 
of the hands as a disability due to an undiagnosed illness is 
not warranted.  

The veteran's service medical records do contain complaints 
of tingling in the fingers with physical training in October 
1977.  However, the veteran was diagnosed with 
hyperventilation syndrome.  No further complaints were noted.  
The veteran's March 1992 separation examination was negative 
for complaints of or diagnoses regarding numbness of the 
hands.  

Upon VA examination in December 1992, the veteran complained 
of tingling in his upper extremities when he was lying down 
in bed.  Physical examination revealed good function of the 
upper extremities, good handgrip, and good pulling.  The 
veteran had full range of motion of his shoulders.  The 
examiner found no evidence of any ulnar or radial or median 
nerve involvement.

Upon VA examination in April 1997, the veteran's left hand 
examination was negative.  The examiner noted that an EMG 
completed within the last year of the upper extremities was 
normal except for mild right carpal tunnel syndrome.

The veteran was afforded an additional VA examination in May 
1998.  The veteran related numbness in both hands upon 
lifting his arms.  He also indicated that numbness was 
associated with neck stiffness.  Despite complaints of 
tenderness over C6-C7, X-rays of the cervical spine were 
within normal limits.  The veteran's weight was recorded at 
292 pounds.  The veteran was diagnosed with brachial plexus 
entrapment secondary to obesity.

Private medical records from Dr. H.L. and Dr. R.P. note 
complaints of numbness and tingling in the right arm.  
Progress notes dated in May 1994 from Dr. R.P. note doubtful 
carpal tunnel syndrome, but perhaps thoracic outlet syndrome.  
A follow-up note in June 1994 indicates that an EMS was 
positive for carpal tunnel syndrome on the right.

Finally, upon VA examination in June 2002, the veteran again 
complained of numbness and decreased grip strength 
bilaterally.  Physical examination of the veteran's hands and 
wrists bilaterally revealed no external evidence of muscle 
wasting in the thenar or hypothenar eminences.  The veteran 
had negative Tinel's test bilaterally and a negative Phalen's 
test bilaterally.  He also had a negative Tinel's test at the 
ulnar groove of the elbow bilaterally.  Bilateral upper 
extremity electromyogram/nerve conduction velocities found 
very mild carpal tunnel syndrome on the right.  

In the instant case, the veteran, again clearly a Persian 
Gulf veteran, has not been found to have a 'qualifying 
chronic disability' for purposes of VA compensation.  With 
respect to the veteran's right arm, as the disability at 
issue has established current medical diagnoses, i.e. carpal 
tunnel syndrome and brachial plexus entrapment secondary to 
obesity, it does not constitute an undiagnosed illness due to 
the veteran's Gulf War service. See 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a).  With respect to the veteran's left arm, 
the Board first notes that there have been no objective 
findings of numbness or tingling, and in the absence of proof 
of a present disability, there is no valid claim presented.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  However, 
even based on subjective complaints of bilateral numbness, 
the veteran has been diagnosed with brachial plexus 
entrapment secondary to obesity, which does not constitute an 
undiagnosed illness due to the veteran's Gulf War service. 
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  

The Board has considered the veteran's statements and 
testimony that his numbness of the hands is due to an 
undiagnosed illness as a result of his Gulf War service, 
however, the veteran has not been shown to possess the 
requisite medical expertise needed to render either a 
diagnosis or a competent opinion regarding medical causation. 
See Grottveit, supra; Espiritu, supra.   The veteran's 
statements, therefore, are devoid of probative value.

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for numbness 
of the hands as due to an undiagnosed illness is not 
warranted.  The preponderance of the evidence is against the 
veteran's claim.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt, and his claim must be denied. See 38 C.F.R. § 3.102; 
Gilbert, supra.  




ORDER

Entitlement to a compensable rating for a left ankle 
condition is denied.

Entitlement to service connection for fatigue as due to an 
undiagnosed illness is denied.

Entitlement to service connection for muscle and joint pain 
as due to an undiagnosed illness is denied.

Entitlement to service connection for numbness of the hands 
as due to an undiagnosed illness is denied.

	                        
____________________________________________
	Michelle Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

